Name: 88/291/ECSC: Commission Decision of 20 April 1988 approving aids from the Kingdom of Belgium to the coal- mining industry during 1986 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-05-19

 Avis juridique important|31988D029188/291/ECSC: Commission Decision of 20 April 1988 approving aids from the Kingdom of Belgium to the coal- mining industry during 1986 (Only the French and Dutch texts are authentic) Official Journal L 125 , 19/05/1988 P. 0034 - 0035*****COMMISSION DECISION of 20 April 1988 approving aids from the Kingdom of Belgium to the coal-mining industry during 1986 (Only the French and Dutch texts are authentic) (88/291/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 528/76/ECSC of 25 February 1976 regarding the Community system of measures taken by the Member States to assist the coal-mining industry (1), Having consulted the Council, I Whereas the Government of the Kingdom of Belgium has informed the Commission, pursuant to Article 2 of Decision No 528/76/ECSC, of the financial measures which it intends to take during 1986 in order to give direct or indirect support to the coal-mining industry; whereas, of these measures, the following aids qualify for approval pursuant to that Decision: 1.2 // // (million Bfrs) // - investment aid: // 630,0 // - recruitment of skilled workers: // 11,6 // - aid to cover losses: // 5 849,5: Whereas these aids meet the criteria laid down in the abovementioned Decision for the admissibility of such State assistance; Whereas, of the investment aid, the entire Bfrs 630 000 000 will go to the Campine coalfield, so that the coalfield can rationalize its output; Whereas the Belgian investment aid is therefore compatible with the provisions of Article 7 (2) of the abovementioned Decision; Whereas the aid (Bfrs 11 600 000) for recruiting and training skilled workers has proved necessary in order to attract into Belgian coal-mining suitable qualified labour capable of operating modern plant and machinery properly; Whereas the aid therefore complies with Article 8 of the abovementioned Decision; Whereas the aid totalling 5 849 500 000 Bfrs paid to the Campine coalfield will almost make up the difference between costs and returns, which is necessary since the coalfield cannot reduce its output for social and regional reasons; Whereas the purpose and amount of the aid granted to cover losses in respect of the Campine coalfield therefore comply with the second subparagraph of Article 12 (1) of the abovementioned Decision; II Whereas, pursuant to Article 3 (2) of the abovementioned Decision, all other measures to assist current production in 1986 must be taken into consideration for an examination of the compatibility of the proposed aids with the proper functioning of the common market; Whereas, on this basis of assessment, the total amount of aid proposed is 309 300 000 ECU, i.e. 55,23 ECU per tonne; whereas this figure compared with 1985 (35,03 ECU/tonne) shows that there is an augmentation of 57,7 %; Whereas the following observations can be made on the compatibility of the proposed current production aids with the proper functioning of the common market: - there were no supply difficulties in 1986, - industrial consumers of coal did not receive aid in 1986 as a result of the prices of Belgian coking coal and steam coal; Whereas it may be concluded that the aid granted to the Belgian coal-mining industry in 1986 is compatible with the proper functioning of the common market; Whereas this applies even when account is taken of aid to coal-mines under Commission Decision 73/287/ECSC (2); III Whereas, pursuant to Article 14 (1) of Decision No 528/76/ECSC, the Commission must ensure that any aid it approves is used exclusively for the purposes set out in Articles 7 to 12 thereof; whereas the Commission must therefore be informed in particular of the amounts of the payments and the manner in which they are apportioned, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium is hereby authorized, in repect of the 1986 calendar year, to grant aid totalling Bfrs 6 491 100 000 to the Belgian coal-mining industry. The amount of Bfrs 6 491 100 000 provided in respect of the calendar year 1986 is made up as follows: 1. Grant of investment aid of Bfrs 630 000 000; 2. Grant of aid for recruiting and training skilled workers not exceeding Bfrs 11 600 000; 3. Grant of aid to cover losses of Bfrs 5 849 500 000. Article 2 The Government of the Kingdom of Belgium shall notify the Commission by 30 June 1988 details of the aids granted pursuant to the present Decision, and in particular of the amount of the payments made and the manner in which they are apportioned. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 20 April 1988. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 63, 11. 3. 1976, p. 1. (2) OJ No L 259, 15. 9. 1973, p. 36.